 AXELSON, INC.Axelson, Inc., subsidiary of U. S. Industries, Inc.and Employees of Axelson, Inc., Petitioner andInternational Association of Machinists andAerospace Workers, Local Lodge No. 1923.Case 16-RD-841July 30, 1982DECISION AND ORDER DENYINGMOTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 15, 1980, the National Labor Rela-tions Board issued a Decision and Direction in theabove-entitled proceeding,' adopting the HearingOfficer's recommendation that Petitioner's Objec-tion 2 to conduct affecting a decertification elec-tion held on September 21, 1979, be overruled.Thereafter, Petitioner filed, and the Board denied,a motion for reconsideration. Shortly after theHearing Officer issued his report, Petitioner filed acharge alleging that the Employer's restriction ofPetitioner's distribution of campaign literature oncompany property, which was the subject of Ob-jection 2, violated Section 8(a)(1) of the Act. OnMarch 21, 1980, while Petitioner's exceptions tothe Hearing Officer's report were before theBoard, a complaint issued in Case 16-CA-8956 onPetitioner's 8(a)(1) charge. That case was heard onAugust 28, 1980, before an Administrative LawJudge who issued his Decision on February 25,1981, finding that the foregoing conduct violatedSection 8(a)(l) of the Act. On August 4, 1981, theBoard adopted the Administrative Law Judge'sDecision2but modified his recommended Order.Petitioner, however, did not seek to have Case 16-CA-8956 consolidated or considered in connectionwith the instant proceeding until after the issuanceof the Board's Decision and Order in Case 16-CA-8956, when it filed a new "Motion to Consolidateand/or for Reconsideration." It is that motionwhich is now before us.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Petitioner now contends that the records in thetwo cases should be considered together becausesuch consideration "will facilitate a final, just reso-lution of the issues and possible relief to be accord-ed" here. This contention is extraordinary in lightof Petitioner's previous silence. Petitioner alsostates that the relief accorded for the Employer'sviolation of Section 8(a)(1) "is wholly inadequatei 251 NLRB 282.' 257 NLRB 576.263 NLRB No. 10to remedy the harm done in this case." This con-tention, too, is extraordinary in light of Petitioner'sprevious stance, for not only did Petitioner fail inCase 16-CA-8956 to seek a more completeremedy, it also joined a motion before the Board tonarrow the scope and effect of the AdministrativeLaw Judge's recommended Order. Alternatively,Petitioner now asks the Board to reconsider for thesecond time its August 1980 decision in the instantproceeding in light of its August 1981 decision inCase 16-CA-8956.We deny the motion for consolidation as untime-ly. The motion for reconsideration, however, re-quires further comment. It raises two issues, onlyone of which is timely. Petitioner argues that thetwo decisions are inconsistent with respect to find-ings of fact and to conclusions of law. The findingsof fact in each case, of course, are based on the re-spective records made in each.3On the record inthe instant proceeding, the Board found, and stillfinds, insufficient evidence of conduct that wouldwarrant setting the election aside. To the extentPetitioner argues that the Board's factual findingsin the instant proceeding are erroneous on therecord then before it, regardless of the record inCase 16-CA-8956, its second motion for reconsid-eration is a year late.The only timely basis for reconsideration is Peti-tioner's claim that the Board's finding that the Em-ployer's restriction of Petitioner's campaigning vio-lated Section 8(a)(l) and, therefore, invalidates, ret-roactively, its conclusion in the instant proceedingthat the Employer's restriction did not warrant set-ting the election aside. This argument rests on Peti-tioner's interpretation of Dal-Tex Optical Company,Inc., 137 NLRB 1782 (1962). There, the Board setforth the general principle that "[c]onduct violativeof Section 8(a)(1) is, a fortiori, conduct which inter-feres with the exercise of a free and untrammeledchoice in an election."4But the Board was at-tempting to avoid, not to establish, a "mechanicalapproach."5Thus, the Board stated further that ita The Union, a vitally interested party in the instant proceeding, wasnot a party and did not have the opportunity to participate in Case 16-CA-8956. Thus, in no event could it hbe bound by the record made there.Further, there were no exceptions to the Administrative Law Judge'sfindings and conclusions in Case 16-CA-8956 with respect to the 8(aXI)findings found there. In these circumstances. the Board's adoption of theAdministrative Law Judge's ultimate findings and conclusions does notcarry with it approval of each and every comment by the AdministrativeLaw Judge on the evidence, but only of those that are essential to hisultimate findings. Petitioner, for example. would have us consider theAdministrative Law Judge's gratuitous dictum that Petitioner's efforts todistribute literature to all employees "was doomed from the inception"(257 NI.RB at 579.) Our Decision should not be taken as adopting thestatement which, in any event, could not he made from a fair reading ofthe record in the instant procceding4 137 NLRB at 1786' Id. at 1787.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould "look to the economic realities of the em-ployer-employee relationship"6in determiningwhether an employer's conduct warranted settingaside an election.Consistent with such a pragmatic approach, theBoard has refused to set aside an election where, ina two-union election, one union won despite em-ployer conduct that violated Section 8(a)(1) butwas directed against both unions. The Nestle Com-pany, 248 NLRB 732, 741 (1980). Cf. The SwinglineCompany; Spotnails, Inc., 256 NLRB 704, 718(1981). This was the approach taken in our pub-lished decision overruling Petitioner's Objection 2.We analogized the Employer's unlawful limitationon distributions by either Petitioner or the Unionto the unlawful restriction of two competingunions. We forged a narrow ruling, the effect ofwhich is that, if the Union has won the election de-spite the Employer's campaigning against it at theId.same time that it restricted employee campaigning,the election results are entitled to stand as against amechanical insistence on the normal "laboratoryconditions." Any other result would permit theEmployer to benefit from its unlawful conduct andprovide it with another opportunity to defeat theUnion. Nathan's Famous of Yonkers, Inc., 186NLRB 131, 134 (1970); Packerland Packing Compa-ny, Inc., 185 NLRB 653, 654 (1970). The fact thatthe Employer's interference with the employees'right to distribute literature later was found to vio-late Section 8(a)(1), a finding that should havetaken no one by surprise, does not cast the issueinto any light significantly different from that inwhich we examined it in the first place.ORDERIt is hereby ordered that the Petitioner's motionto consolidate and/or for reconsideration be, and ithereby is, denied in its entirety.78